 



MARTIN MIDSTREAM PARTNERS L.P.
AMENDED AND RESTATED
LONG-TERM INCENTIVE PLAN
SECTION 1. Purpose of the Plan.
     The Martin Midstream Partners Long-Term Incentive Plan (the “Plan”) is
intended to promote the interests of Martin Midstream Partners L.P., a Delaware
limited partnership (the “Partnership”), by providing to Employees and Directors
of Martin Midstream GP LLC, a Delaware limited liability company (the “Company”)
and its Affiliates who perform services for the Partnership, incentive
compensation awards for superior performance that are based on Units. The Plan
is also contemplated to enhance the ability of the Company, the Partnership and
their Affiliates to attract and retain the services of individuals who are
essential for the growth and profitability of the Partnership and to encourage
them to devote their best efforts to the business of the Partnership, thereby
advancing the interests of the Partnership.
SECTION 2. Definitions.
     As used in the Plan, the following terms shall have the meanings set forth
below:
     “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.
     “Award” means an Option, Restricted Unit, Phantom Unit or Unit Appreciation
Right granted under the Plan, and may include any tandem DERs granted with
respect to a Phantom Unit, Option or Unit Appreciation Right.
     “Award Agreement” means the written agreement by which an Award shall be
evidenced, and which may describe any terms, conditions, criteria, restrictions
or other elements of such Award as determined by the Committee in its
discretion.
     “Board” means the Board of Directors of the Company.
     “Committee” means the Compensation Committee of the Board.
     “Director” means a member of the Board who is not an Employee.
     “Employee” means any employee of the Company or an Affiliate.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



     “Fair Market Value” means the closing sales price of a Unit on the
applicable date (or if there is no trading in the Units on such date, on the
next preceding date on which there was trading) or (other than with respect to
establishing the exercise price of an Option or Unit Appreciation Right) as
defined in an Award Agreement. In the event Units are not publicly traded at the
time a determination of fair market value is required to be made hereunder, the
determination of fair market value shall be made in good faith by the Committee.
     “Option” means an option to purchase Units granted under the Plan.
     “Participant” means any Employee, or Director granted an Award under the
Plan.
     “Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of Martin Midstream Partners L.P., as it may be amended or amended
and restated from time to time.
     “Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.
     “Phantom Unit” means a phantom (notional) Unit granted under the Plan that
upon vesting entitles the Participant to receive a Unit or an amount of cash
equal to the Fair Market Value of a Unit, as determined by the Committee in its
discretion.
     “Restricted Period” means the period established by the Committee with
respect to an Award during which the Award or Unit may remain subject to
restrictions established by the Committee, including without limitation a period
during which such Award or Unit is subject to forfeiture or restrictions on
transfer, or is not yet exercisable by or payable to the Participant, as the
case may be. As the context requires the word “vest” and its derivatives refer
to the lapse of some or all, as the case may be, of the restrictions imposed
during such Restricted Period.
     “Restricted Unit” means a Unit delivered under the Plan that is subject to
a Restricted Period.
     “Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange
Act, or any successor rule or regulation thereto as in effect from time to time.
     “SEC” means the Securities and Exchange Commission, or any successor
thereto.
     “UDR” means a distribution made by the Partnership with respect to a
Restricted Unit.
     “Unit” means a Common Unit of the Partnership.
     “Unit Appreciation Right” means an Award that, upon exercise, entitles the
holder to receive the excess of the Fair Market Value of a Unit on the exercise
date over the exercise price established for such Unit Appreciation Right. Such
excess may be paid in cash and/or in Units as determined by the Committee in its
discretion.

2



--------------------------------------------------------------------------------



 



SECTION 3. Administration.
     The Plan shall be administered by the Committee. A majority of the
Committee shall constitute a quorum, and the acts of the members of the
Committee who are present at any meeting thereof at which a quorum is present,
or acts unanimously approved by the members of the Committee in writing, shall
be the acts of the Committee. Subject to the following and applicable law, the
Committee, in its sole discretion, may delegate any or all of its powers and
duties under the Plan, including the power to grant Awards under the Plan, to
the Chief Executive Officer of the Company, subject to such limitations on such
delegated powers and duties as the Committee may impose, if any. Upon any such
delegation all references in the Plan to the “Committee”, other than in
Section 7, shall be deemed to include the Chief Executive Officer; provided,
however, that such delegation shall not limit the Chief Executive Officer’s
right to receive Awards under the Plan. Notwithstanding the foregoing, the Chief
Executive Officer may not grant Awards to, or take any action with respect to
any Award previously granted to, a person who is an officer subject to
Rule 16b-3 or a member of the Board. Subject to the terms of the Plan and
applicable law, and in addition to other express powers and authorizations
conferred on the Committee by the Plan, the Committee shall have full power and
authority to: (i) designate Participants; (ii) determine the type or types of
Awards to be granted to a Participant; (iii) determine the number of Units to be
covered by Awards; (iv) determine the terms and conditions of any Award;
(v) determine whether, to what extent, and under what circumstances Awards may
be settled (including settlement in cash), exercised, canceled, or forfeited;
(vi) interpret and administer the Plan and any instrument or agreement relating
to an Award made under the Plan; (vii) establish, amend, suspend, or waive such
rules and regulations and appoint such agents as it shall deem appropriate for
the proper administration of the Plan; and (viii) make any other determination
and take any other action that the Committee deems necessary or desirable for
the administration of the Plan. Unless otherwise expressly provided in the Plan,
all designations, determinations, interpretations, and other decisions under or
with respect to the Plan or any Award shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive, and binding
upon all Persons, including the Company, the Partnership, any Affiliate, any
Participant, and any beneficiary of any Award.
SECTION 4. Units.
     (a) Limits on Units Deliverable. Subject to adjustment as provided in
Section 4(c), the number of Units with respect to which (i) Phantom Units or
Restricted Units may be granted under the Plan is 241,667 and (ii) the number of
Units with respect to which Options may be granted under the Plan is 483,333. If
any Award is forfeited, cancelled, exercised or otherwise terminated without the
actual delivery of Units pursuant to such Award, including any Award under which
Units are held back to cover the exercise price or tax withholding, such Units
shall be available to satisfy future Awards under the Plan; provided, however,
the issuance of a Restricted Unit will be an “actual delivery” for purposes of
the preceding; thus, any Restricted Unit used to cover an exercise price or tax
withholding obligation shall not become available to satisfy future Awards under
the Plan. There shall not be any limitation on the number of Awards that may be
granted and paid in cash.

3



--------------------------------------------------------------------------------



 



     (b) Sources of Units Deliverable Under Awards. Any Units delivered pursuant
to an Award shall consist, in whole or in part, of Units acquired in the open
market, from any Affiliate, the Partnership or any other Person, or any
combination of the foregoing, as determined by the Committee in its discretion.
     (c) Adjustments. In the event that the Committee determines that any
distribution (whether in the form of cash, Units, other securities, or other
property), recapitalization, split, reverse split, reorganization, merger,
change of control, consolidation, split-up, spin-off, combination, repurchase,
or exchange of Units or other securities of the Partnership, issuance of
warrants or other rights to purchase Units or other securities of the
Partnership, or other similar transaction or event affects the Units such that
an adjustment is determined by the Committee to be appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan, then the Committee shall, in such manner as
it may deem equitable, adjust any or all of (i) the number and type of Units (or
other securities or property) with respect to which Awards may be granted,
(ii) the number and type of Units (or other securities or property) subject to
outstanding Awards, and (iii) the grant or exercise price with respect to any
Award or, if deemed appropriate, make provision for a cash payment to the holder
of an outstanding Award; provided, that the number of Units subject to any Award
shall always be a whole number.
SECTION 5. Eligibility.
     Any Employee or Director shall be eligible to be designated a Participant
and receive an Award under the Plan.
SECTION 6. Awards.
     (a) Options. The Committee shall have the authority to determine the
Employees and Directors to whom Options shall be granted, the number of Units to
be covered by each Option, the purchase price therefor and the conditions and
limitations applicable to the exercise of the Option, including the following
terms and conditions and such additional terms and conditions, as the Committee
shall determine, that are not inconsistent with the provisions of the Plan.
          (i) Exercise Price. The purchase price per Unit purchasable under an
Option shall be determined by the Committee at the time the Option is granted
but may not be less than the Fair Market Value of a Unit as of the date of
grant.
          (ii) Time and Method of Exercise. The Committee shall determine the
Restricted Period, i.e., the time or times at which an Option may be exercised
in whole or in part, and the method or methods by which payment of the exercise
price with respect thereto may be made or deemed to have been made, which may
include, without limitation, cash, check acceptable to the Company, a
“cashless-broker” exercise through procedures approved by the Company, other
securities or other property, a note (in a form acceptable to the Company), or
any combination thereof, having a Fair Market Value on the exercise date equal
to the relevant exercise price.

4



--------------------------------------------------------------------------------



 



          (iii) Forfeitures. Except as otherwise provided in the terms of the
Option Award Agreement, upon termination of a Participant’s employment with the
Company and its Affiliates or membership on the Board, whichever is applicable,
for any reason during the applicable Restricted Period, all Options shall be
forfeited by the Participant.
     (b) Restricted Units and Phantom Units. The Committee shall have the
authority to determine the Employees and Directors to whom Restricted Units or
Phantom Units shall be granted, the number of Restricted Units or Phantom Units
to be granted to each such Participant, the Restricted Period, the conditions
under which the Restricted Units or Phantom Units may become vested or
forfeited, and such other terms and conditions as the Committee may establish
with respect to such Awards.
          (i) UDRs. To the extent provided by the Committee, in its discretion,
a Restricted Units Award Agreement may provide that distributions made by the
Partnership with respect to the Restricted Units shall be subject to the same
forfeiture and other restrictions as the Restricted Unit and, if restricted,
such distributions shall be held, without interest, until the Restricted Unit
vests or is forfeited with the UDR being paid or forfeited at the same time, as
the case may be. Absent such a restriction on the UDRs in the Award Agreement,
UDRs shall be paid to the holder of the Restricted Unit without restriction.
          (ii) Forfeitures. Except as otherwise provided in the terms of the
Restricted Units or Phantom Units Award Agreement, upon termination of a
Participant’s employment with the Company and its Affiliates or membership on
the Board, whichever is applicable, for any reason during the applicable
Restricted Period, all outstanding Restricted Units and Phantom Units awarded
the Participant shall be automatically forfeited on such termination.
          (iii) Lapse of Restrictions.
               (A) Phantom Units. Upon or as soon as reasonably practicable
following the vesting of each Phantom Unit, subject to the provisions of
Section 8(b), the Participant shall receive from the Company one Unit or cash
equal to the Fair Market Value of a Unit, as determined by the Committee in its
discretion.
               (B) Restricted Units. Upon or as soon as reasonably practicable
following the vesting of each Restricted Unit, subject to the provisions of
Section 8(b), the Participant shall have the relevant restrictions removed from
his or her Unit certificate.
     (c) Unit Appreciation Rights. The Committee shall have the authority to
determine the Employees and Directors to whom Unit Appreciation Rights shall be
granted, the number of Units to be covered by each Award Agreement, the exercise
price therefor and the conditions and limitations applicable to the exercise of
the Unit Appreciation Rights, including the following terms and conditions and
such additional terms and conditions, as the Committee shall determine, that are
not inconsistent with the provisions of the Plan.

5



--------------------------------------------------------------------------------



 



          (i) Exercise Price. The exercise price per Unit Appreciation Right
shall be determined by the Committee at the time the Unit Appreciation Right is
granted but may not be less than the Fair Market Value of a Unit as of the date
of grant.
          (ii) Time of Exercise. The Committee shall determine the Restricted
Period, i.e., the time or times at which a Unit Appreciation Right may be
exercised in whole or in part.
          (iii) Forfeitures. Except as otherwise provided in the terms of the
Unit Appreciation Right Award Agreement, upon termination of a Participant’s
employment with the Company and its Affiliates or membership on the Board,
whichever is applicable, for any reason during the applicable Restricted Period,
all outstanding Unit Appreciation Rights awarded the Participant shall be
automatically forfeited on such termination.
     (d) General.
          (i) Awards May Be Granted Separately or Together. Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with, or in substitution for any other Award granted under the Plan or
any award granted under any other plan of the Company or any Affiliate. Awards
granted in addition to or in tandem with other Awards or awards granted under
any other plan of the Company or any Affiliate may be granted either at the same
time as or at a different time from the grant of such other Awards or awards.
          (ii) Limits on Transfer of Awards.
               (A) Except as provided in (C) below, each Option and Unit
Appreciation Right shall be exercisable only by the Participant during the
Participant’s lifetime, or by the person to whom the Participant’s rights shall
pass by will or the laws of descent and distribution.
               (B) Except as provided in (C) below, no Award and no right under
any such Award may be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by a Participant otherwise than by will or by the laws
of descent and distribution and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company, the Partnership or any Affiliate.
               (C) To the extent specifically provided by the Committee with
respect to an Option or Unit Appreciation Right Award Agreement, an Option or
Unit Appreciation Right may be transferred by a Participant without
consideration to immediate family members or related family trusts, limited
partnerships or similar entities or on such terms and conditions as the
Committee may from time to time establish.
          (iii) Term of Awards. The term of each Award shall be for such period
as may be determined by the Committee.
          (iv) Unit Certificates. All certificates for Units or other securities
of the Partnership delivered under the Plan pursuant to any Award or the
exercise thereof shall be

6



--------------------------------------------------------------------------------



 



subject to such stop transfer orders and other restrictions as the Committee may
deem advisable under the Plan or the rules, regulations, and other requirements
of the SEC, any stock exchange upon which such Units or other securities are
then listed, and any applicable federal or state laws, and the Committee may
cause a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.
          (v) Consideration for Grants. Awards may be granted for such
consideration, including services, as the Committee determines.
          (vi) Delivery of Units or other Securities and Payment by Participant
of Consideration. Notwithstanding anything in the Plan or any Award Agreement to
the contrary, delivery of Units pursuant to the exercise or vesting of an Award
may be deferred for any period during which, in the good faith determination of
the Committee, the Company is not reasonably able to obtain Units to deliver
pursuant to such Award without violating the rules or regulations of any
applicable law or securities exchange. No Units or other securities shall be
delivered pursuant to any Award until payment in full of any amount required to
be paid pursuant to the Plan or the applicable Award Agreement (including,
without limitation, any exercise price or tax withholding) is received by the
Company. Such payment may be made by such method or methods and in such form or
forms as the Committee shall determine, including without limitation cash, other
Awards, withholding of Units, cashless broker exercises with simultaneous sale,
or any combination thereof; provided that the combined value, as determined by
the Committee, of all cash and cash equivalents and the Fair Market Value of any
such Units or other property so tendered to the Company, as of the date of such
tender, is at least equal to the full amount required to be paid to the Company
pursuant to the Plan or the applicable Award Agreement.
          (vii) Change of Control. If specifically provided in an Award
Agreement, upon a change of control (as defined in the Award Agreement) the
Award may automatically vest and be payable or become exercisable in full, as
the case may be.
          (viii) Substitute Awards. Awards may be granted under the Plan in
substitution for similar awards held by individuals who become employees as a
result of a merger, consolidation or acquisition by the Company or an Affiliate
of another entity or the assets of another entity. To the extent permitted by
section 409A of the Internal Revenue Code and the regulations thereunder, such
substitute Awards may have exercise prices less than the Fair Market Value of a
Unit on the date of such substitution.
SECTION 7. Amendment and Termination.
     Except to the extent prohibited by applicable law:
     (a) Amendments to the Plan. Except as required by the rules of the
principal securities exchange on which the Units are traded and subject to
Section 7(b) below, the Board or the Committee may amend, alter, suspend,
discontinue, or terminate the Plan in any manner, including increasing the
number of Units available for Awards under the Plan, without the consent of any
partner, Participant, other holder or beneficiary of an Award, or other Person.

7



--------------------------------------------------------------------------------



 



     (b) Amendments to Awards. Subject to Section 7(a), the Committee may waive
any conditions or rights under, amend any terms of, or alter any Award
theretofore granted (including without limitation requiring or allowing for an
election to settle an Award in cash), provided no change, other than pursuant to
Section 7(c), in any Award shall (i) materially reduce the benefit to a
Participant without the consent of such Participant or (ii) cause the Plan or
such Award to fail to comply with the requirements of Section 409A of the
Internal Revenue Code.
     (c) Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee is hereby authorized to make adjustments in
the terms and conditions of, and the criteria included in, Awards in recognition
of unusual or nonrecurring events (including, without limitation, the events
described in Section 4(c) of the Plan) affecting the Partnership or the
financial statements of the Partnership, or of changes in applicable laws,
regulations, or accounting principles, whenever the Committee determines that
such adjustments are appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan
or such Award; provided, however, that no such adjustment may be made that would
cause the Plan or such Award to fail to comply with the requirements of
Section 409A of the Internal Revenue Code.
SECTION 8. General Provisions.
     (a) No Rights to Award. No Person shall have any claim to be granted any
Award under the Plan, and there is no obligation for uniformity of treatment of
Participants. The terms and conditions of Awards need not be the same with
respect to each recipient.
     (b) Tax Withholding. The Company or any Affiliate is authorized to withhold
from any Award, from any payment due or transfer made under any Award or from
any compensation or other amount owing to a Participant the amount (in cash,
Units, other securities, Units that would otherwise be issued pursuant to such
Award or other property) of any applicable taxes payable in respect of the grant
of an Award, its exercise, the lapse of restrictions thereon, or any payment or
transfer under an Award or under the Plan and to take such other action as may
be necessary in the opinion of the Company to satisfy its withholding
obligations for the payment of such taxes.
     (c) No Right to Employment or Services. The grant of an Award shall not be
construed as giving a Participant the right to be retained in the employ of the
Company or any Affiliate, or to remain on the Board, as applicable. Further, the
Company or an Affiliate may at any time dismiss a Participant from employment,
free from any liability or any claim under the Plan, unless otherwise expressly
provided in the Plan, any Award Agreement or other agreement.
     (d) Governing Law. The validity, construction, and effect of the Plan and
any rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware without regard to its conflict of laws
principles.
     (e) Severability. If any provision of the Plan or any Award is or becomes
or is deemed to be invalid, illegal, or unenforceable in any jurisdiction or as
to any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee,

8



--------------------------------------------------------------------------------



 



such provision shall be construed or deemed amended to conform to the applicable
laws, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Award, such provision shall be stricken as to such jurisdiction, Person or
Award and the remainder of the Plan and any such Award shall remain in full
force and effect.
     (f) Other Laws. The Committee may refuse to issue or transfer any Units or
other consideration under an Award if, in its sole discretion, it determines
that the issuance or transfer of such Units or such other consideration might
violate any applicable law or regulation, the rules of the principal securities
exchange on which the Units are then traded, or entitle the Partnership or an
Affiliate to recover the same under Section 16(b) of the Exchange Act, and any
payment tendered to the Company by a Participant, other holder or beneficiary in
connection with the exercise of such Award shall be promptly refunded to the
relevant Participant, holder or beneficiary.
     (g) No Trust or Fund Created. Neither the Plan nor any Award shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any participating Affiliate and a
Participant or any other Person. To the extent that any Person acquires a right
to receive payments from the Company or any participating Affiliate pursuant to
an Award, such right shall be no greater than the right of any general unsecured
creditor of the Company or any participating Affiliate.
     (h) No Fractional Units. No fractional Units shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Units or whether such fractional Units or any rights thereto
shall be canceled, terminated, or otherwise eliminated.
     (i) Headings. Headings are given to the Sections and subsections of the
Plan solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.
     (j) Facility Payment. Any amounts payable hereunder to any person under
legal disability or who, in the judgment of the Committee, is unable to properly
manage his financial affairs, may be paid to the legal representative of such
person, or may be applied for the benefit of such person in any manner which the
Committee may select, and the Company shall be relieved of any further liability
for payment of such amounts.
     (k) Participation by Affiliates. In making Awards to Employees employed by
an entity other than by the Company, the Committee shall be acting on behalf of
the Affiliate, and to the extent the Partnership has an obligation to reimburse
the Company for compensation paid to Employees for services rendered for the
benefit of the Partnership, such payments or reimbursement payments may be made
by the Partnership directly to the Affiliate, and, if made to the Company, shall
be received by the Company as agent for the Affiliate.
     (l) Gender and Number. Words in the masculine gender shall include the
feminine gender, the plural shall include the singular and the singular shall
include the plural.

9



--------------------------------------------------------------------------------



 



     (m) Compliance with Section 409A. Nothing in the Plan or any Award
Agreement shall operate or be construed to cause the Plan or an Award to fail to
comply with Section 409A of the Internal Revenue Code. The applicable provisions
of Section 409A and the regulations thereunder shall control over any Plan or
Award Agreement provision in conflict therewith or that would cause a failure of
compliance thereunder, to the extent necessary to resolve such conflict or
obviate such failure.
SECTION 9. Term of the Plan.
     The Plan shall be effective on the date of its approval by the Board and
shall continue until (i) the date terminated by the Board or the Committee, or
(ii) all available Units under the Plan have been paid to Participants,
whichever occurs first. However, unless otherwise expressly provided in the Plan
or in an applicable Award Agreement, any Award granted prior to such
termination, and the authority of the Board or the Committee to amend, alter,
adjust, suspend, discontinue, or terminate any such Award or to waive any
conditions or rights under such Award, shall extend beyond such termination
date.

10